Opinion on Rehearing by Mr. Justice Boggs. The petition for rehearing was granted in the above entitled cause and said cause was reargued by counsel for both parties, and said cause was reconsidered by the court. It was urged by appellee in his petition for rehearing, first, that the court had misunderstood the pleadings in the case and had overlooked the fact that the Federal Employers’ Liability Act was not pleaded, and that this act was not relied on. Also, that appelTee in the fourth and fifth counts of his original declaration based his cause of action upon the Federal Safety Appliance Act, and that this is a separate act from the Federal Employers’ Liability Act. We think, however, that appellee in the fourth and fifth counts of his declaration must, of necessity, rely on the Federal Employers’ Liability Act, for these two counts charge in effect that appellant was engaged in interstate commerce. This act regulates and controls the liability of the employer to the employee-, whether the employer has violated the Federal Safety Appliance Act or whether the charge is one of general negligence. Its jurisdiction is exclusive and supersedes all State legislation. Second. It is contended that the Missouri Safety Appliance Act was properly admitted in evidence. The evidence in this case is that appellee was engaged, at the time of his injury, in interstate commerce. Appellee testified that in the train in question were billed three cars of coal from a point where the Iron Mountain crosses the Illinois Southern in the State of Illinois, destined to Bismark in the State of Missouri, and that these three cars were in that part of the train engaged in making the' move at the time the appellee claims he was injured. There was no evidence to dispute his testimony on this question. That being true, the Federal Employers ’ Liability Act would apply, and would be exclusive. (Pedersen v. Delaware, L. & W. R. Co., 229 U. S. 146, 3 N. C. C. A. 779; Southern R. Co. v. Railroad Commission of Indiana, 236 U. S. 439.) Third. Appellee also contends that the question of' the application of either of the Federal acts to the exclusion of the State act was at no time considered during the trial. We do not understand this to have been necessary. If it developed on the hearing that appellant was engaged in interstate commerce, then the Federal Employers’ Liability Act would apply and would supersede any State legislation in connection therewith. The record, however, shows that objection was made to the introduction of the Missouri statute on the trial which raised the question, were it necessary to be raised. Fourth. It is also contended by appellee that the court misapprehended the case of Luken v. Lake Shore & M. S. R. Co., 248 Ill. 385. We do not believe that the opinion heretofore rendered by the court in connection with the case at bar is subject to this criticism. However that may be, our Supreme Court in the recent case of Staley v. Illinois Cent. R. Co., 268 Ill. 356, in reviewing its former opinions, and also the opinions rendered by the United States Supreme Court, touching the jurisdiction of Congress to legislate on the relations of employer and employee where engaged in interstate commerce, holds conclusively that once Congress has undertaken to legislate in connection with this matter, that its jurisdiction becomes exclusive. So whatever may be said with reference to the holding of the court in the Luken case, supra, there can be no question in regard to its position in the case of Staley v. Illinois Cent. R. Co., supra. This latter case sets at rest the position of our Supreme Court in regard to the exclusive jurisdiction of Congress in reference to matters connected with interstate commerce. Whenever Congress sees fit to legislate in regard thereto, its legislation is exclusive. Appellee’s fifth contention is that the failure of appellant to equip its cars was a violation of both acts; that is, a violation of the Federal law and of the Missouri law. What we have said heretofore in regard to the exclusive jurisdiction of Congress when once it has acted covers this objection, and instruction No. 3, given on behalf of appellee, authorizing the jury to find for the plaintiff, basing appellant’s liability on the Missouri statute, was erroneous, the evidence of appellee showing conclusively that he at that time was engaged in interstate commerce. We adhere to our former opinion and order the same filed together with this additional opinion as the opinion in the case. Said cause is reversed and remanded for further proceedings, not inconsistent with the views herein expressed. Reversed and remanded. Mr. Justice McBride took no part in the hearing of said cause.